Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/09/2020 has been entered.
Claims 1-2, 4, 8-10, 12, 14-16, 18-22, 24-25, 28, 32, 41-44, 46, 58-60 are currently pending and have been fully considered.
Claims 3, 5-7, 11, 13, 17, 23, 26-27, 29-31, 33-40, 45, 47-57 have been cancelled. 
Claims 58-60 have been added.



Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 4, 6, 8-10, 12,14-16, 18-22, 24-25, 28, 30, 32, 41-44 and 46 are rejected under 35 U.S.C. 103 as being unpatentable over RIGBY et al. (U.S. 4436618) in view of GALVIN (USPGPUB 2014/0360094) in view of YOON et al. (U.S, 9789492)
Regarding claims 1, 12, 14-16,19 and 24, RIGBY et al. teach in general, a method and system for recovering coal from a particulate coal bearing slurry, RIGBY et al. teach in lines 55-8 of column 3 that the coal agglomerated into small aggregates that may be recovered by immediate physical separation,
A hydrophobic liquid or an emulsion of hydrophobic liquid in water is introduced into the inlet of a centrifugal turbulent flow slurry pump simultaneously with the introduction of a coal bearing slurry.  RIGBY et al. teach in lines 44-50 of column 6 that the agglomerating oil may be injected directly into the pump or into the coal bearing slurry just upstream of the pump (adding a binder emulsion to a feed stream comprising said feed slurry and conveying said feed stream and said binder to an agglomerating device).
The hydrophobic liquid is present in amounts that achieve substantial intimate contact between the hydrophobic liquid and the coal particles whereby the coal particles are separated from the slurry by discharging over a screen or 
RIGBY et al. further teach that the coal particles in the slurry may be agitated in any suitable manner to cause additional contact between the hydrophobic liquid and the coal particles.
RIGBY et al. teach in lines 59-68 of column 5 that a high shear rate in a pump chamber and a relatively small volume of the pump chamber result in an increased amount of collisions between the coal particles (applying a high shear to said feed stream and said binder emulsion in said agglomerating device as to cause said hydrophobic particles to collide and binder to said binder emulsion, thereby aggiomerating said hydrophobic particles),
RIGBY et al. further teach in lines 3-6 of column 4 that further agglomeration can be achieve with many suitable devices such as stirred tanks, and other forms of “in line” or external mixing or contacting devices.
RIGBY et al. do not appear to explicitly state that the binder emulsion comprises 50% or more by volume of a non-hydrophobic substance contained within a hydrophobic binder.
However, GALVIN teaches a method of agglomerating fine particles using concentrated water in oil emulsion,
23 that the water volume fraction can be as high as 0.9 or even 0.95.
It would be obvious to one of ordinary skill in the art to use water in oil emulsions that GALVIN teaches in place of the hydrophobic liquid in water that RIGBY et al. teach.
The motivation to do so can be found in paragraph 21 of GALVIN. GALVIN teaches that the water in oil emulsions decrease the amount of oil necessary by a factor of 10 to 20 fold and makes the process economically viable.
RIGBY et al. in view of GALVIN do not explicitly teach a step of dewatering the agglomerated hydrophobic particles to remove the water from the oil.
However, YOON et al. teach a process for cleaning and dewatering fine coal, YOON et al. teach a similar process to RIGBY et al. in which hydrophobic liquid is added to a coal slurry.
YOON et al. teach in lines 50-67 of column 4 that small droplets of water can be trapped in between particles. YOON et al. teach in lines 19-27 of column 5 that the water particles can be freed by high shear agitation.

The motivation to do so can be found in lines 50-55 of column 1 of YOON et al.
YOON et al. teach that wet coal is difficult to handle and incurs lower combustion efficiencies.
The inlet to the centrifugal pump would be expected to have a smaller diameter than the centrifugal pump.
Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art.
Regarding claims 2 and 25, GALVIN teaches in paragraphs 24 and 25 that the water in oil emulsion is extremely sticky and referred to as an emulsion goo. The emulsion goo is taught to be added as tiny portions.
Regarding claims 4 and 28, GALVIN teaches in paragraph 25 that the tiny portions are formed from the emulsion goo being added to a body of water and mixed in a mixing chamber.
Regarding claims 6 and 32, RIGBY et al. teach the use of a centrifugal pump which would be expected to generate high shear rotational flow.

RIGBY et al. do not explicitly teach a passage with an opening that has a smaller diameter than the passage.
However, given that RIGBY et al. teach alternative configurations are taught to be possible based on operating conditions and RIGBY et al. teach examples in lines 53-68 of column 4.   For example, a vertical conical end to a smaller opening would be obvious to one of ordinary skill in the art to allow for easier flow. 
Regarding claims 10, RIGBY et al. teach in lines 18-28 of column 3 in which an aqueous coal slurry is fed into a centrifugal pump to produce an emulsion of water and oil and then fed into an inline mixing device.
Regarding claims 18, and 58, RIGBY et al. teach in lines 16-36 of column 6 that, the residence time of the coal in the centrifugal pumps are approximately 0.2 seconds.
Regarding claims 20 and 59, GALVIN teaches in paragraph 23 that the water volume fraction can be as high as 0.9 or even 0.95.
Regarding claim 21, RIGBY et al. teach in example 1 that the coal particles were 0.5 mm in diameter.

However, YOON et al. teach the method can be applied to coal particles that are 1.0 mm diameter or smaller.  Given that YOON et al. teach a process for cleaning and dewatering fine coal, YOON et al. teach a similar process to RIGBY et al. in which hydrophobic liquid is added to a coal slurry.
One of ordinary skill in the art would expect that the process that RIGBY et al. teach can be applied to coal particles less than 0.5mm.
Regarding claims 22 and 44, RIGBY et al. teach in lines 5-10 of column 5 the use of a washery flotation feed slurry.  A washery flotation feed slurry would be expected to be the underflow stream from a flotation process.
Regarding claims 30 and 46, RIGBY et al. teach in lines 23-48 of column 4 that control of the amount admitted to the pump inlet, may be accomplished though any means. RIGBY et al. also teach the use of valves and valves would be expected to reduce the flow area.
Regarding claims 42 and 43, RIGBY et al. do not state the type of inlet opening but RIGBY et al. do teach in lines 23-48 of column 4 that control of the amount admitted to the pump inlet may be accomplished though any means.

Therefore, the invention a whole would have been primes fade obvious to one of ordinary skill in the art at the time of the invention.

Response to Arguments
Applicant's arguments filed 10/01/2020 have been fully considered but they are not persuasive.
Applicant argues that the prior art do not teach a passage with an opening that has a diameter that is smaller than the passage or a separation chamber with a conical end.
It is noted that the claims are written in the alternative for the agglomerating device.
It is further noted that a tapered end of a pipe to a smaller opening is an obvious alternative known in the art.  A tapered end of a passage allows for easier flow.  
The claims appear to suggest that the presence of an opening with a diameter smaller than the diameter of the passage inherently causes the shearing forces.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
SHUBERT (U.S. 3856668) teaches a method for treatment of coal washery waters in which coal particles are agglomerated and removed from water by intensive mixing of a heavy hydrocarbon.
VERSCHUUR (U.S. 4302211) teach a process of agglomerating coal from coal fines in aqueous slurries with binder and then mechanically dewatering the mixture.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MING CHEUNG PO whose telephone number is (571)270-5552.  The examiner can normally be reached on M-F 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MING CHEUNG PO/Examiner, Art Unit 1771 


/ELLEN M MCAVOY/Primary Examiner, Art Unit 1771